PER CURIAM:
On February 23, 1984, at approximately 5:45 p.m., claimant was driving his 1982 Escort station wagon on old Route 50, west of Salem, Harrison County, West Virginia, when he struck a pothole. The right front tire and wheel were damaged in the amount of $122.89. Clai*191mant was not aware of the pothole, which measured approximately 56” long, 30” wide, and 4” deep, prior to striking it, although he stated that there were numerous holes in that section of road.
While the State does not insure the safety of travellers on its highways, respondent does owe a duty of reasonable care and diligence in the maintenance of the highways. This Court has previously held respondent liable for damages caused by large potholes, where it has been determined that respondent should have discovered and repaired the defect. Lohan vs. Dept. of Highways, 11 Ct.Cl. 39 (1975), Bailey vs. Dept. of Highways, 13 Ct.Cl. 144 (1980). The Court finds that this pothole was of sufficient size and that it must have been there for some time, and makes an award to claimant.
Award of $122.89.